DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1, 2, 4-7 & 10-12) in the reply filed on 01 February 2023 is acknowledged. The traversal is on the ground(s) that “formulas I-X are all within the same genus”, and alternatively narrow the “main generic formula I”, and that no search burden exists, because “there is a common unifying element amongst these claims as each shares the same basic chemical core”.  This is not found persuasive because first, Applicants have not argued that all of the formulas represented by these formulas are obvious variants of each other.  Second, R1 of formula I necessarily only needs to be a “H”, while none of the additional chemical structures encompassed by formulas II-X are encompassed by the R1 group of formula I.  Further this is a lack of unity wherein no special technical feature” exists, as illustrated from the search report submitted in this application, and therefore, does not define a contribution over the prior art.  Nonetheless, a search burden is not a consideration under a lack of unity in a 371 application.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 6-9, 13-16 & 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/01/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-12, 22, 23 & 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification discusses treating sigma-2 associated diseases, which includes the [chole]sterol homeostatis disease, Neumann-Pick’s disease (e.g., pg. 1 of the specification), which is further described as having “no effective treatments” (e.g., see pgs. 1 & 10).  Numerous putative sigma-2 receptor ligands are then described, which possess the chemical structures depicted in formulas I-XVII.  However, what specific chemical groups structurally constitute the functional limitations of a “receptor agonist, antagonist, or partial agonist” (i.e., as recited in claim 2), or that structurally generically bind to the sigma-2 receptor at least five-fold greater generic “receptor agonist, antagonists, or partial agonists” are described, except for those compounds recited in claims 3, 4 & 5).  Nor are any structurally defined anti-TMEM97 antibody identified as being publically available, in order to practice that particular nonelected invention.  Currently it appears that the sole putative generic antagonist described is an anti-TMEM97 antibody.  However, it is not clear how an agonist and antagonist can treat the same sterol homeostasis disease, as currently encompassed by claims 1 & 2; especially given that pages 1 & 10 of the instant specification indicates that Neumann-Pick’s disease has “no effective treatment” (i.e., as encompassed by claims 1, 2 & 10-12).  Clarification of the record should be made concerning this point.
Taken a different way, one skilled in the art cannot reasonably visualize or predict what critical chemical structures would characterize the genus of “sigma-2 receptor ligands/ agonists, antagonists and especially partial agonists, as encompassed to be used by these claims, because none are currently adequately described in the specification nor adequately recited within the claims.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of “sigma-2 receptor ligands/ agonists/antagonists/ partial agonists, as generic chemical structure that would structurally define/characterize the genus of such sigma-2 receptor agonist, antagonists or partial agonists for use in the instant invention; especially when none are specifically nor adequately recited within any of the current claims.  In other words, because the specification fails to provide a representative number of species to show Applicant is in possession of using the currently recited genus of sigma-2 receptor components required to practice the currently claimed method, and because it would require others to discover a representative number of species with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, the written description requirements under 35 U.S.C. 112, first paragraph are not currently met.  See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12, 22, 23 & 26 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Fulop et al (US pre-pub 2014/0315893 A1; IDS Ref # A6).
Fulop et al. teach a method of treating lysosomal storage diseases within a subject, which includes treating Neumann-Pick disease A, B and C (e.g., pp# [0098]; as it relates to claims 1 & 10-12) with the destabilizing lysosomal sigma-2 receptor ligand siramesine (e.g., pp# [0272]; as it relates to claims 1-3 & 22-23) in an amount and for a duration sufficient to treat the sterol homeostasis disease, Neumann-Pick (e.g., pp# [0124] & [0130]-[0133]; as it relates to claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 2, 2021